                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

 MOTORISTS MUTUAL INSURANCE                     :
 COMPANY                                        :
 P.O. Box 182476                                :
 Columbus, Ohio 43218                           :
                                                :
             Plaintiff,                         :
                                                :
       vs.                                      :
                                                :     CIVIL ACTION
 MIDEA AMERICA CORP.                            :
 11800 NW 100th Rd., Ste. 4                     :
 Miami, FL 33178                                :
                                                :
       and                                      :
                                                :     No. __________________
 GD MIDEA AIR CONDITIONING                      :
 EQUIPMENT LTD.                                 :
 c/o Registered Agent Corp. Service Co.         :
 d/b/a CSC – Lawyers Inco.                      :
 211 E. 7th Street, Suite 620                   :
 Austin, TX 78701                               :
                                                :
       and                                      :
                                                :
 JOHN DOE COMPANY                               :
 True name and address unknown                  :
                                                :
             Defendants.                        :

                                  NOTICE OF REMOVAL

       Defendant Midea America Corp. (“defendant”), by and through its counsel, Reminger Co.,

LPA, hereby give notice of the removal of this civil action from the Court of Common Pleas,

Warren County, Ohio to the United States District Court for the Southern District of Ohio. This

Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a) and 1446. As grounds for removal,

defendants aver as follows:
        1.      On October 11, 2018, plaintiff Motorists Mutual Insurance Company commenced

a civil action against defendants by filing a Complaint in the Warren County Court of Common

Pleas captioned: Motorists Mutual Insurance Company, P.O. Box 182476, Columbus, Ohio 43218

v. Midea America Corp., 11800 NW 100th Rd. Ste. 4, Miami, FL 33178 and GD Midea Air

Conditioning Equipment Ltd., c/o Registered Agent Corp. Service Co. d/b/a CSC – Lawyers Inco.,

211 E. 7th Street, Suite 620, Austin, TX 78701 and John Doe Company, True name and address

unknown. A true and correct copy of the Docket, Summons, and Complaint are attached hereto as

Exhibit A.

        2.      Exhibit A constitutes all process, pleadings, and orders served on defendant in the

state court action as of the date of this Notice.

        3.      This civil action is removed on the basis of this Court’s diversity jurisdiction. The

Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) in

that this action involves a controversy that is properly and wholly between (1) citizens of different

States and (2) a citizen of a State and a citizen of a foreign state.

        4.      The amount in controversy, as alleged in the Complaint, is in excess of $75,000.00,

exclusive of interest and costs.

        5.      Neither Defendant is a citizen of the State of Ohio. See U.S.C. § 1441(b).

        6.      As Guangdong Midea Air-Conditioning Equipment Co., Ltd. (misnamed as “GD

Midea Air Conditioning Equipment Ltd.”), has not been served with original process, its consent

is not required pursuant to 28 U.S.C. § 1446(b)(2)(A).

        7.      The amount in controversy, as alleged in the Complaint, is in excess of $75,000,

exclusive of interests and costs.
                                AMOUNT IN CONTROVERSY

       8.      In this action, plaintiff allege, inter alia, that on July 29, 2017, a fire occurred in

plaintiff insured’s home resulting in damage to the subject property and personal property located

therein. See Ex. A, Complaint at ¶ 4.

       9.      Plaintiff asserts defendant is liable under theories of product liability and

negligence in an amount totaling $281,964.00. See Ex. A, Complaint at ¶ 4.

       10.     When a defendant seeks federal-court adjudication, “the defendant’s amount-in-

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court.” See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014).

       11.     Given the above-reference allegations in plaintiff’s Compalint that the amount in

controversy, exclusive of interest and costs, totals $281,964.00, the amount in controversy exceeds

the $75,000 jurisdictional threshold of 28 U.S.C. § 1332(a). See 28 U.S.C. § 1446(c)(2) (sum

demanded in good faith in initial pleading shall be deemed to be the amount in controversy).

                                DIVERSITY OF CITIZENSHIP

       12.     Plaintiff Motorists Mutual Insurance Company is an insurance company organized

and existing under the laws of the State of Ohio with its principal place of business in Columbus,

Ohio. See Ex. B, Ohio Secretary of State Business Details and Filings.

       13.     Defendant Midea America Corp. is a corporation organized and existing under the

laws of the State of Florida, with its headquarters and principal place of business in Parsippany,

New Jersey. See Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (when determining citizenship

of a corporation, the phrase ‘principal place of business’ refers to the headquarters from where the

corporation’s officers and executives direct, control, and coordinate the corporation’s activities).
        14.     Guangdong Midea Air-Conditioning Equipment Co., Ltd. is a Chinese limited

liability company formed pursuant to Company Law of the People’s Republic of China, and for

purposes of determining diversity jurisdiction under § 1332(c)(1), it closely resembles a

corporation formed under U.S. law.

        15.     A limited liability company formed under Company Law of the People’s Republic

of China is similar to a closely held corporation under U.S. law. Zhao Youg Qing, The Company

Law of China, 6 Ind. Int’l & Comp. L. Rev. 461, 470 (1993).

        16.     Under Article 2 of Company Law of the People’s Republic of China, a “company”

includes a limited liability company and a company limited by shares.1

        17.     Under Article 3 of Company Law of the People’s Republic of China, a company

(including a limited liability company) is a separate legal entity (“enterprise legal person”), with

its own property, legal rights, and obligations.

        18.     As an independent legal entity, a company (including a limited liability company)

formed under Chinese Company Law has the power to independently own property and to

independently incur obligations. See Company Law of the People’s Republic of China, Article 3.

        19.     Under Article 3 of Company Law of the People’s Republic of China, the liability

of a limited liability shareholder is limited to that shareholder’s capital contribution.

        20.     Under Article 712 of the Company Law of the People’s Republic of China, a limited

liability company shareholder may transfer all or part of his shares to other shareholders, and with

the consent of more than half of the other shareholders, transfer his shares to a non-shareholder.




1
     The      Article  numbering       follows   the   2014    English    language    version   available   at
https://www.hfgip.com/sites/default/files/law/company_law_of_the_people_s_republic_of_china_2014_english.pdf
(also attached as Exhibit C). The English language version available on the National People’s Congress website
(www.npc.gov.cn) is dated October 27, 2005.
2
  Article 72 in the www.npc.gov.cn version.
        21.      Under Article 10 of Company Law of the People’s Republic of China, a limited

liability company’s domicile is determined by its principal office, and not by the domicile of any

of its shareholders.

        22.      Under Article 443 of Company Law of the People’s Republic of China, a limited

liability company shall have a board of directors, or in certain circumstances defined in Article

50,4 an executive director. Directors are elected for a term of not more than three years. See

Company Law of the People’s Republic of China, Article 45.5

        23.      Under Article 516 of Company Law of the People’s Republic of China, a limited

liability company shall have a supervisor or board of supervisors. Under Article 52, 7 supervisors

are elected for a term of three years.

        24.      The United States District Court for the Northern District of Illinois, has considered

the citizenship of a Chinese limited liability company. Instep Software LLC v. Instep (Beijing)

Software Co., Ltd., 2015 LEXIS 117379 (2015). After analyzing the characteristics of a Chinese

limited liability company, including the limited liability of its shareholders, the separation between

shareholders and management, and its independent personhood, the Instep court ruled that a

Chinese limited liability company had the attributes of a U.S. corporation, and therefore its

citizenship was independent of the citizenship of its shareholder-owners and was determined

pursuant to § 1332(c)(1).8




3
  Article 45 in the www.npc.gov.cn version.
4
  Article 51 in the www.npc.gov.cn version.
5
  Article 46 in the www.npc.gov.cn version.
6
  Article 52 in the www.npc.gov.cn version.
7
  Article 53 in the www.npc.gov.cn version.
8
  A copy of the Declaration of Nicholas Calcina Howson, relied on by the court in Instep is attached for the court’s
convenience as Exhibit D.
       25.     Guangdong Midea Air-Conditioning Equipment Co., Ltd. is headquartered in

Foshan City, Guangdong Province, in the People’s Republic of China.

       26.     Guangdong Midea Air-Conditioning Equipment Co., Ltd. has not been served with

original process. See Ex. E, Rejection Letter.

       27.     Even if Guangdong Midea Air-Conditioning Equipment Co., Ltd. was or is served

with original process, its presence in this action would not defeat diversity jurisdiction because it

is a corporation formed pursuant to Chinese Law, with its principal place of business located in

China, and therefore a citizen or subject of a foreign state. See 28 U.S.C. § 1332(a)(2); see also

Certain Interested Underwriters at Lloyd’s v. Layne, 26 F.3d 39, 41 (6th Cir. 1994) (jurisdiction

was proper pursuant to 28 U.S.C. § 1332(a)(2) between Lloyd’s, an English insurance market

regulator, and citizens of the State of Tennessee).

       28.     Diversity of citizenship between plaintiff (Ohio) and defendants (Florida, New

Jersey and China), existed at the time this action was commenced by plaintiffs on October 11,

2018 and continues through the date of filing this Notice of Removal.

                                 TIMELINESS OF REMOVAL

       29.     Defendant Midea America Corp. was served with plaintiff’s Complaint on or about

November 7, 2018.

       30.     Defendant Guangdong Midea Air-Conditioning Equipment Co., Ltd. has not been

served with original process. See Ex. E, Rejection Letter.

       31.     This Notice of Removal is filed within thirty days of receipt by defendants of a

copy of the initial pleading setting forth the claims for relief upon which this action is based, and

is therefore timely pursuant to 28 U.S.C. § 1446(b).
       32.     This Notice of Removal is being filed within one year of the commencement of this

action by plaintiff on October 11, 2018. See 28 U.S.C. § 1446(c)(1).

                                         CONCLUSION

       33.     Venue is proper in the United States District Court for the Southern District of Ohio

pursuant to 28 U.S.C. § 1441(a) because it is the district embracing the state court in which this

action was commenced.

       34.     Pursuant to 28 U.S.C. § 1332(a), plaintiffs and defendants are diverse and removal

pursuant to 28 U.S.C. § 1441(a) is appropriate.

       35.     All defendants, through their counsel, join in this Notice of Removal.

       36.     Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal will be served

promptly upon plaintiffs and a certified copy will be filed with the Clerk of the Warren County

Court of Common Pleas.

       WHEREFORE, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), based on the

diversity of citizenship between plaintiffs and defendants, and removal pursuant to 28 U.S.C. §§

1441(a) and 1446 is appropriate.

                                             Respectfully submitted,
                                             /s/ Danielle L. Lorenz
                                             Hugh J. Bode (0000487)
                                             REMINGER CO., L.P.A.
                                             101 West Prospect Avenue, Suite 1400
                                             Cleveland, Ohio 44115
                                             216-687-1311 phone; 216-687-1841 fax
                                             Hbode@reminger.com

                                             Danielle L. Lorenz (0085415)
                                             REMINGER CO., L.P.A.
                                             525 Vine Street, Suite 1700
                                             Cincinnati, Ohio 45202
                                             513-721-1311 phone; 513-721-2553 fax
                                             dlorenz@reminger.com
                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing has been electronically filed this 13th day of November,

2018. Notice of Filing will be automatically sent to all counsel (and their designees) who have

entered their appearance of record and are registered with this Court’s CM/ECF system. Such

notice constitutes service by rule. In addition, I also hereby certify that the foregoing will be served

electronically (via e-mail) and/or via regular mail to:



Patrick J. O’Malley
Keis George, LLP
55 Public Square #800
Cleveland, Ohio 44113
pomalley@keisgeorge.com

                                                /s/ Danielle L. Lorenz                         _
                                                Danielle L. Lorenz (0085415)
